Appeals from judgments dismissing the complaints upon the merits, with costs, rendered after a trial by the court without á jury. Two days before his death by suicide plaintiff’s intestate changed bank accounts standing in his own name in the defendant banks to accounts in his own name in trust for.the respective individual defendants. For example, the account in the Albany Savings Bank was transferred by decedent to an account in the name of “ Edward Malary, in trust for John Malary.” The court below found and the parties stipulated that decedent was. of sound mind at the time of transfer although he had at that time resolved to take his own life. The plaintiffs sought by these actions to recover these accounts for the estate of decedent. Judgments unanimously affirmed, with one bill of costs to the respondents payable out of. the estate. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.